DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
 
Allowable Subject Matter
Claims 1-2, 5-7, 10-16, 19-21, 23-25, and 28-30 are allowed.

Claims 1-2, 5-7, and 10-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-15, 19-21, 23-25, and 39-30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/23/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Collias et al. (US 2013/0270212) in combination with McCarthy et al. (US 2006/0255049), does not disclose a beverage bottle made from a preform comprising a polymer comprising 2,5, furandicarboxylic acid (FDCA) and at least one diol; wherein the polymer comprises at least about 50 wt% FDCA; and wherein the preform has a (i) hoop stretch ratio of between about 5.2 and about 7.2 and (ii) an axial stretch ratio between 2.3 and about 3.3. 
The closest prior art, Collias, et al., discloses a plastic bottle for perfume comprising PEF that is formed by a condensation reaction of furan, 1,4 dicarboxylic acid and ethylene glycol. The bottle is from a preform and it is stretched in both the hoop direction and the axial direction. Collias et al. fails to disclose that the bottle could be a beverage bottle, that the FDCA is 2,5 furandicarboxylic acid, the hoop stretch ratio, and the axial stretch ratio. McCarthy et al. was used to cure the deficiencies of Collias et al. 
McCarthy discloses a method of making a bottle from a preform. The preform has a hoop stretch ratio in the range of about 1.5 to 10 and an axial stretch ratio in a range of about 1.5 to about 7. McCarthy discloses that the containers are formed from PET [0015]. It is known in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782